Name: Political and Security Committee Decision CHAD/1/2008 of 13 February 2008 on the acceptance of third StatesÃ¢ contributions to the European Union military operation in the Republic of Chad and in the Central African Republic
 Type: Decision
 Subject Matter: Africa;  European construction;  international security;  cooperation policy
 Date Published: 2008-02-29

 29.2.2008 EN Official Journal of the European Union L 56/64 POLITICAL AND SECURITY COMMITTEE DECISION CHAD/1/2008 of 13 February 2008 on the acceptance of third States contributions to the European Union military operation in the Republic of Chad and in the Central African Republic (2008/172/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third subparagraph of Article 25 thereof, Having regard to Council Joint Action 2007/677/CFSP of 15 October 2007 on the European Union military operation in the Republic of Chad and in the Central African Republic (1) (Operation EUFOR Tchad/RCA), and in particular Article 10(2) thereof, Whereas: (1) At the request of the Political and Security Committee and in accordance with the tasking by the European Union Military Committee (EUMC), the EU Operation Commander and EU Force Commander held the Force Generation Conferences on 9, 14 and 21 November 2007, 19 December 2007 and 11 January 2008. (2) Following recommendations on a contribution from Albania by the EU Operation Commander and the EUMC, the contribution from Albania should be accepted. (3) In accordance with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications, HAS DECIDED AS FOLLOWS: Article 1 Third States contributions Following the Force Generation Conferences, the contribution from Albania shall be accepted for the EU military operation in the Republic of Chad and in the Central African Republic. Article 2 Entry into force This Decision shall enter into force on the day of its adoption. Done at Brussels, 13 February 2008. For the Political and Security Committee The Chairperson M. IPAVIC (1) OJ L 279, 23.10.2007, p. 21.